   Case 2:20-cv-00922-MHT-KFP Document 18 Filed 06/11/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JARMAL JABBAR SANDERS,            )
                                  )
     Plaintiff,                   )
                                  )          CIVIL ACTION NO.
     v.                           )            2:20cv922-MHT
                                  )                 (WO)
JOHN HAROLD MERRILL,              )
Alabama Secretary of              )
State, et al.,                    )
                                  )
     Defendants.                  )


JARMAL JABBAR SANDERS,            )
                                  )
     Plaintiff,                   )
                                  )          CIVIL ACTION NO.
     v.                           )           2:20cv1061-MHT
                                  )                (WO)
JOHN H. MERRILL, et al.,          )
                                  )
     Defendants.                  )


JARMAL JABBAR SANDERS,            )
                                  )
     Plaintiff,                   )
                                  )          CIVIL ACTION NO.
     v.                           )             2:21cv7-MHT
                                  )                 (WO)
JOHN H. MERRILL, et al.,          )
                                  )
     Defendants.                  )
   Case 2:20-cv-00922-MHT-KFP Document 18 Filed 06/11/21 Page 2 of 2




                                OPINION

       Plaintiff      filed     these      consolidated        lawsuits

asserting that the defendants violated his civil rights

when     his   name     was     left    off     the   United     States

presidential ballot in November 2020.                 These lawsuits

are now before the court on the recommendation of the

United States Magistrate Judge that plaintiff’s cases

be dismissed for failure to file an amended complaint

as ordered by the court.               There are no objections to

the recommendation.           After an independent and de novo

review    of   the    record,    the    court   concludes    that      the

magistrate judge’s recommendation should be adopted.

       An appropriate judgment will be entered.

       DONE, this the 11th day of June, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
